Exhibit 16.1 Cornick Garber Sandler Certified Public Accountants & Advisors April 28, 2015 U.S. Securities and Exchange Commission Office of the Chief Accountant 100 F. Street,NE Washington, DC 20549 Re:BeActiveHoldings,Inc. Ladies and Gentlemen: We have read the statements of Be Active Holdings, Inc. pertaining to our Firm included under Item 4.01 of the Current Report on Form8·K dated April 27, 2015 and agree with such statements as they pertain to our Firm. We have no basis to agree or disagree with other statements of the Registrant contained therein. /s/ Cornick Garber Sandler LLP CERTIFIED PUBLIC ACCOUNTANTS Cornick, Garber le Sandler, LLP 825Thlrd Avenue, New York, NY 10022-9 50 Charles Lindbergh Blvd., Uniondale, NY 11553-3 cgscpa.com
